   Case: 2:19-cr-00067-ALM Doc #: 30 Filed: 02/14/20 Page: 1 of 1 PAGEID #: 267



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                   Case No. 2:19-cr-67
              Plaintiff,

       V.                                          Chief Judge Algenon L. Marbley

ROGER DALE ANDERSON,

              Defendant



                                           ORDER


       This matter is before the Court on Defendant Roger Dale Anderson's Motion for

Production of all statements by alleged co-conspirators. (EOF No. 14). Duringthe pre-trial

conference on February 14,2020, the Defendant withdrew the Motion. The Motion is now moot.



       IT IS SO ORDERED.


                                              s/Algenon L. Marblev
                                            ALGENON L. MARBLEY
                                            CHIEF UNITED STATES DISTRICT JUDGE



Dated: February 14,2020
